Title: James Madison to Bernard Peyton, 10 March 1827
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar 10. 1827
                            
                        
                        I have recd yours of the 4th. inclosing a note for my filling up & signing. On the strength of your
                            kind promise, & your confidence in the favorable disposition of the Bank I have availed myself of your hint, and
                            enlarged the sum in it to $2200. which will meet (and a trifle over probably) two engagts., one an accepted draft for $1320
                            negociable at the Farmer’s B in Fredg: but due to the U. S. Bank at Phila. where it was cashed; the other a like draft due
                            to John Jacob Astor of N.Y. without I believe, any mention of negociable place, both drafts payable on the 1. of April
                            approaching I hope you will be able to make the two remittances within the due time.
                        I have stated the draft held by the B. of U. S. at $1320. but it may be a very few dollars more or less. At the date of my last I was not aware of the indulgence due on the note to Mr. Peters. You
                            will see by his letter inclosed, that it extends to four months from the 1st. of April. The letter will of course suspend
                            the collecting notice of the Bank at Richd. and give me a chance of gathering some payments of which I have re-iterated
                            assurances. With great esteem
                        
                            
                                J. M.
                            
                        
                     days after date, for value recd. I promise to pay to the order of dollars /100 without offset,
                            negociable & payable at the Office of Discount & Deposit of the Bank of the U.S. at Richmond.